No. 99-20598
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20598
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SOYLA LONGORIA,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-389-1
                       - - - - - - - - - -
                          April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Soyla Longoria appeals the district court’s refusal to award

her a three-level reduction in her guideline offense level

pursuant to § 2L1.1(b)(1) of the guidelines.    She argues that she

did not commit the offense for profit, and is therefore entitled

to the reduction.   The district court found her claim of a

nonprofit motive not to be credible, and Longoria has not shown

clear error in that finding.   See United States v. Causey, 185

F.3d 407, 420 (5th Cir. 1999); United States v. Cuellar-Flores,

891 F.2d 92, 93 (5th Cir. 1989).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                     No. 99-20598
                          -2-

Longoria’s conviction and sentence are therefore AFFIRMED.